         Case 4:19-cv-00105-BLW Document 37 Filed 08/24/20 Page 1 of 17




Bradley J Williams, Esq. (I.S.B. #4019)
David A. Eisele, Esq. (I.S.B. #9277)
WRIGHT LAW OFFICES, PLLC
Attorneys at Law
477 Shoup Avenue, Suite 109
P. O. Box 50578
Idaho Falls, ID 83405
Email: brad@wrightlawidaho.com
       dave@wrightlawidaho.com
       icourt@wrightlawidaho.com
Telephone: (208) 523-4433
Facsimile: (208) 523-4400

Attorneys for Defendant
Golden Valley Natural, LLC

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

ALEXIS JOHNSON,                       )                  Case No. 4:19-CV-00105-BLW
                                      )
             Plaintiff,               )                  DEFENDANT GOLDEN VALLEY
                                      )                  NATURAL, LLC’S TRIAL BRIEF
                vs.                   )
                                      )
GOLDEN VALLEY NATURAL, LLC,           )
                                      )
             Defendant.               )
______________________________________)

       COMES NOW Defendant, Golden Valley Natural, LLC, by and through its counsel of

record, and submits this Trial Brief.

                               INTRODUCTION AND CLAIMS

       Plaintiff Alexis Johnson (“Johnson”) has sued Defendant Golden Valley Natural, LLC

(“GVN”) for alleged “racial and national origin discrimination, disparate treatment, hostile work

environment and sexual harassment.” See, Complaint and Demand for Jury Trial at p. 5 (Mar.

27, 2019).



1- DEFENDANT GOLDEN VALLEY NATURAL, LLC’S TRIAL BRIEF
        Case 4:19-cv-00105-BLW Document 37 Filed 08/24/20 Page 2 of 17




       Johnson’s claim for sexual harassment is based on her allegation that a co-worker, whom

Johnson merely refers to as “Andrew,” said to her: “I hear that bigger girls give the best blow

jobs. Can you verify that?” Johnson alleges that she responded to Andrew by telling him that his

comment was inappropriate, and further testified that Andrew never spoke to her again during

the remainder of her employment.

       Next, Johnson’s claim for disparate treatment (discrimination) is based on her allegation

that her “supervisor,” Julio Barrientos: (1) sent Johnson home early from work on two occasions;

(2) once told Johnson, “White people can’t do anything right;” and (3) once told Johnson to go

home early and had another employee (an unnamed Hispanic-female) perform the work Johnson

had been doing immediately before she was sent home.

       Finally, Johnson’s hostile work environment claim is based on her allegation that “team

leaders,” “supervisors” and co-workers called her names in Spanish (i.e., “puta” (“whore”);

“pinche Gringa” (“fucking white woman”); and “pinche Americana” (“fucking American”))

between 20 and 30 times per day, beginning the very first day of her employment, in November

2017. Johnson testified that these “supervisors” and co-workers, at times, were obviously trying

to be funny, and at other times were being “harsh.” Johnson further testified that she “got used”

to these comments after the first few weeks of her employment.

                                   STATEMENT OF FACTS

       Johnson began working for GVN on November 6, 2017, as a “Production Line Worker”

at its processing plant in Shelley, Idaho, for $9.00 per hour as a “part-time” employee. GVN

produces meat snacks, such as beef jerky.

       GVN’s Human Resources Department (“H.R.”) holds a mandatory orientation for all new

employees. At orientation, new employees are given a copy of GVN’s Employee Handbook.

2- DEFENDANT GOLDEN VALLEY NATURAL, LLC’S TRIAL BRIEF
        Case 4:19-cv-00105-BLW Document 37 Filed 08/24/20 Page 3 of 17




Employees are required to sign an Acknowledgment form verifying that they have read and

understand the policies in the Handbook, and that they agree to comply with the policies.

Johnson signed the Acknowledgment form when she was hired.

       GVN is an “Equal Opportunity” employer and has a written, “zero” tolerance policy

against “workplace discrimination and/or harassment.” The Handbook provides in pertinent part:

               Golden Valley Natural is committed to providing a work environment that is free
               from all forms of discrimination and conduct that can be considered harassing,
               coercive, or disruptive, including sexual harassment.

       The Handbook contains mandatory “reporting” policies, which require all employees to

report any instances of “discrimination and/or harassment” to their “Supervisor” or H.R. under

Section 703:

               If you experience or witness sexual or other unlawful harassment at work, report
               it immediately to your supervisor. If your supervisor is unavailable or you believe
               it would be inappropriate to discuss it with your supervisor, you should
               immediately contact the Personnel Department or any other member of
               management. There will not be punishment or reprisal if you report sexual
               harassment or ask questions or raise concerns about it.

       The H.R. Department also provides a basic training regarding its anti-

discrimination/harassment policies and reporting requirements during the orientation for all new

employees.

       When Johnson began her employment, there were three separate shifts: (1) the “Day

shift,” which ran from 6:30 a.m. to 3:00 p.m.; (2) the “Swing” or “Night” shift, which ran from

3:00 p.m. to 11:30 p.m.; and (3) the “Midnight shift,” which ran from 10:00 p.m. to 6:30 a.m.

Johnson was assigned to the Swing shift, per her request, so that she could continue attending

high school.




3- DEFENDANT GOLDEN VALLEY NATURAL, LLC’S TRIAL BRIEF
         Case 4:19-cv-00105-BLW Document 37 Filed 08/24/20 Page 4 of 17




        The Production Department is divided into two sides: the “raw” or “Blue” side, where

raw-meat products are prepared, marinated, frozen and sliced; and the “cooked” or “White” side.

On any given shift, there are multiple production “lines” consisting of approximately four to six

employees. Johnson was assigned to the raw side, which she had hoped to avoid because it was

cold.

        For several years leading up to 2017, GVN hired a surplus of employees. That surplus

was substantially reduced through a “Reduction in Force,” which occurred in or about October

2019, whereby several-hundred employees were laid off. This Reduction in Force occurred after

Johnson voluntarily terminated her employment in February 2018.

        Work at GVN is physically demanding. Given the nature of the industry, hourly pay, hot

and cold temperatures, and the strenuous, physical demands of the job, the majority of GVN’s

employees have historically been Hispanic-males. Despite this, GVN is an Equal Opportunity

Employer and offers employment to any willing, qualified applicants, regardless of race, national

origin or gender.

        During production, there are times when a production line will complete processing the

available meat products prior to completing a shift. In such situations, either a GVN

“Supervisor” or “Team Leader” will see if there is other work available for a team that has run

out of work by moving them to a different area in production (e.g., from the “Blue” to the

“White” side).

        Such work transfers typically occur towards the end of a shift. If, thereafter, there is

insufficient work for a “line” or team in the area where they have been temporarily transferred

to, a Supervisor or Team Leader will begin to send employees home before finishing their

scheduled shift. Although there are no set rules that govern which employees will be released

4- DEFENDANT GOLDEN VALLEY NATURAL, LLC’S TRIAL BRIEF
         Case 4:19-cv-00105-BLW Document 37 Filed 08/24/20 Page 5 of 17




early, the Supervisor/Team Leader has discretion to release those employees with the least

seniority and/or experience.

       As with all Production Line employees, Johnson worked with a “team” that was usually

comprised of approximately four to six employees. Each team has a “Team Leader,” who works

with and oversees and organizes the team’s work. Team Leaders lack authority to hire, fire,

demote, promote, or lower the pay of employees/members of their team. The only relevant

“Supervisors” at GVN during Johnson’s brief employment period (i.e., individuals who did have

authority to hire, fire, demote, promote, etc., employees like Johnson), were the “Plant

Manager,” Kevin Zundel, and Luis Chavez, who was the Supervisor for the Swing shift.

       In or about January 2018, Johnson was working on the raw side of production. There

were several occasions in January when her team completed their available work, and were thus

moved to the cooked side of production for a few hours, towards the end of a shift.

       On one such occasion, Johnson alleges that she was moved to work under an employee

named “Andrew.” Johnson didn’t know Andrew’s last name, but assumed (incorrectly) that he

was a Supervisor or Team Leader. (GVN’s records indicate that there were only two employees

named Andrew during Johnson’s employment: Andrew Barrera and Andrew Reyes. However,

neither Andrew Barrera nor Andrew Reyes were ever Supervisors or Team Leaders.)

       Towards the end of her shift, Johnson claims that she was “chit-chatting” with Andrew,

when he allegedly said: “I hear that bigger girls give the best blow jobs. Can you verify that?”

Johnson replied by telling Andrew his remark was “wrong” and promptly left. Johnson then went

on break. While in the break room, Johnson allegedly visited with another co-worker, Alma

Rocha, who was a good-acquaintance and who happened to be in the breakroom. Depo. of Alexis

Johnson at p. 42:2-4. Rocha worked in the Quality Control Department (“QC”), and had no

5- DEFENDANT GOLDEN VALLEY NATURAL, LLC’S TRIAL BRIEF
         Case 4:19-cv-00105-BLW Document 37 Filed 08/24/20 Page 6 of 17




supervisory-authority over anyone in Production. Furthermore, QC is not in the Chain of

Command for reporting harassment complaints under GVN’s written policies. When Johnson

was asked at her deposition whether she sought Rocha in order to lodge a harassment “report,”

Johnson testified: “No. I had just r[u]n into her.” Johnson Depo. at p. 43:3 (Dec. 2, 2019).

       Johnson claims that she told Rocha about Andrew’s alleged comment because she

“…knew that [Rocha] was higher up…” and “because [Rocha] was the closest one to the

situation.” Id. at p. 42: 13-14, 16-19. Johnson further testified that when she told Rocha about the

alleged comment, Rocha responded by saying, “He does that to everybody,” to which Johnson

replied, “It’s still not right.” Id. at 43:15-16, 44:9. After this brief conversation, Rocha “…just

wandered off.” Id. at 44:18-20. Rocha has denied that Johnson told her that an employee named

Andrew made the alleged, inappropriate remark.

       Following her break, Johnson returned to work. But, instead of going back to the same

line (with Andrew), she approached a Team Leader, whose name she didn’t recall, and allegedly

told him “…there was a situation in my—at my previous line and I would just like to work on a

different line,” and that he said that would be “fine.” Id. at 46:20-25.

       Several weeks after Andrew made the purported remark to Johnson, she moved to the

cooked side once again, on a line where Andrew was working. This time, though, Andrew

“didn’t say anything” to Johnson. Id. at 49:18. In fact, Johnson said that she “…didn’t have [any]

communication [with Andrew]” thereafter. Id. at 50:2.

       Johnson alleges in her Complaint that from the beginning of her employment, “Spanish

workers and Supervisors” called her names like “puta,” which is Spanish for “whore.” This

allegedly happened “20 to 30” times every day. Johnson also claims these co-workers called her

“pinche Gringa” or “pinche Americana,” which is Spanish for “fucking white lady,” and

6- DEFENDANT GOLDEN VALLEY NATURAL, LLC’S TRIAL BRIEF
         Case 4:19-cv-00105-BLW Document 37 Filed 08/24/20 Page 7 of 17




“fucking American,” respectively. Johnson alleges that she was also called these names “20 to

30” times per day. Johnson testified that there were approximately seven to 10 employees who

were calling her such names, and it was “mostly…some of the same people…” who did so, but

sometimes other employees “that [she had] never seen before,” called her those names, too. Id. at

56:3-5. In her Complaint, Johnson alleges: “Almost everyone at the Plant called [me] these

names.” Compl. and Demand for Jury Tr. at ¶20 (Mar. 27, 2019). By “everyone in the Plant,”

Johnson meant “the area [she] was at,” presumably referring to both the raw and cooked sides of

production, which were the “areas” that she worked.

       Johnson was only able to identify two of the employees who allegedly called her names

by their full-names: Diana Lopez and Leo Lopez. Johnson also claims that a “supervisor” named

“Julio,” who worked on the cooked side, called her names on the two occasions when she

worked on his “line.” Although Johnson doesn’t know Julio’s last name, GVN’s records show

that the only “supervisor” working on the Swing shift on the “White” side in January 2018 was

Julio Barrientos. Mr. Barrientos, however, was only a Team Leader, not a Supervisor.

       Johnson also testified that there were times when the individuals who made the alleged

comments “…would be, like, smiling to where you could tell they were trying to be funny,” but

that there were other times when “it was just straight-up harsh.” Johnson Depo. at 60:9-11.

       Johnson testified that during the first two to three weeks of her employment, when the

“Spanish” workers allegedly first started calling her “puta,” she asked them why they “called

[her] that,” but she didn’t speak Spanish and couldn’t understand their response. Johnson Depo.

at 56:14-18. After her first three weeks on the job, Johnson testified that she “just got used to”

the alleged name-calling.” Id. at 56:20-21.



7- DEFENDANT GOLDEN VALLEY NATURAL, LLC’S TRIAL BRIEF
         Case 4:19-cv-00105-BLW Document 37 Filed 08/24/20 Page 8 of 17




       Johnson alleges that she was “the only white woman under 40 working at [GVN’s]

plant…” during her employment. Johnson is incorrect: there were 17 other “white-female”

employees who worked in production at the same time that Johnson did.

       Johnson also alleges that she was “treated differently” than other GVN employees

because she was a white-female. Specifically, Johnson claims there were two instances in

January 2018, when she was moved to the cooked side towards the end of her shift, where she

worked under Team Leader Julio Barrientos. The first time, Johnson claims that she was

“passing handfuls of meat through a scanner” and that Julio didn’t think she was performing the

job in a satisfactory manner and told her, “White people can’t do anything right.”

       After making this comment, Julio told Johnson to “go home,” which was about three

hours before the end of her shift. Johnson asked Julio why he was sending her home, but he just

repeated the words, “Go home.” Johnson didn’t go home, though, and instead reported the

alleged incident to her shift Supervisor, Luis Chavez, “since he was the one who managed most

of everything during the shift.” Id. at 74:5-7. Johnson testified that she told Chavez, “I don’t

understand why I got sent home.” Id. at 72:19-22. Chavez said he would “take care” of the

situation, but “For now, just go home.” Id. Johnson testified that she spoke to Chavez the

following day, and that he said that “the situation had been taken care of.” Id. at 74:22-23.

       Sometime after the first alleged incident with Julio in January 2018, Johnson was moved

again to the cooked side under Julio. On this occasion, Johnson was allegedly filling bags and

weighing them, but Julio “would like, double check it and triple check it…” and “have other

people” “empty out [the bags] and redo it.” Id. at 75:20-76:2. The “other people” were “other

line workers” working on the line. Johnson allegedly asked Julio why he and the other line

workers were re-weighing her bags, but he “just shrugged his shoulders” and said “You know

8- DEFENDANT GOLDEN VALLEY NATURAL, LLC’S TRIAL BRIEF
         Case 4:19-cv-00105-BLW Document 37 Filed 08/24/20 Page 9 of 17




what, just go home.” Id. at 76:3-25. Johnson claims that she again told Chavez about being sent

home early by Julio, and that Chavez said that she wouldn’t have to work on Julio’s “line

anymore, even if [she] went on his side,” and to “Just go home for now.” Id. at 77:4-11. Johnson

testified that she asked Chavez: “How am I going to make up the hours?” Id. at 77:25-78:3. His

alleged reply was: “You’re just going to have to take a loss.” Id.

       Johnson didn’t recall the dates that the two alleged incidents with Julio occurred, just that

it happened sometime in early January. GVN’s payroll records reveal that, in addition to

Johnson, other employees from the raw side, who had been moved to the cooked side towards

the end of the shift on January 4, for example, “clocked out” prior to the end of the Swing shift,

including a Hispanic-male named Sergio Cortez.

       In addition to the “other line workers” who were allegedly re-weighing and emptying the

bags Johnson had already weighed, Johnson alleges that Julio asked a Hispanic-female, who had

just started working that day, to “replace” her on the line. Johnson had seen this female at her

high school, but didn’t know her name.

       Following the second alleged incident with Julio (which appears to have been on January

6), Johnson continued working for the next four weeks without any further alleged incidents or

complaints. In fact, Johnson continued working until February 6, 2018, when she “just stopped

going into work.” Id. at 85:4.

       On February 9, 2018, Chavez completed an “Employee Quit Form” indicating “3 days no

call, no show!” Chavez listed “3/6/18” as the “Termination Date,” which was the last day

Johnson worked at Golden Valley.




9- DEFENDANT GOLDEN VALLEY NATURAL, LLC’S TRIAL BRIEF
        Case 4:19-cv-00105-BLW Document 37 Filed 08/24/20 Page 10 of 17




                                CLAIMS AND AUTHORITIES

          I.   JOHNSON’S ALLEGATIONS DO NOT IMPLICATE ANY
               “SUPERVISORS” FOR PURPOSES OF VICARIOUS LIABILITY UNDER
               TITLE VII.

       Throughout this litigation, Johnson has colloquially referred to some of the GVN

employees that allegedly harassed her as “supervisors.” Johnson is incorrect, however, as none of

the individuals she’s identified were Supervisors, for purposes of determining vicarious liability

under Title VII.

               A. Harassment by a Co-Worker Versus a “Supervisor.”

       Under Title VII, “it is…important whether an alleged harasser is a ‘supervisor’ or merely

a co-worker.” Vance v. Ball State University, 570 U.S. 421, 430, 133 S.Ct. 2434, 2443 (2013).

“[A]n employer is directly liable for an employee’s unlawful harassment if the employer was

negligent with respect to the offensive behavior. [Citing Faragher v. City of Boca Raton, 524

U.S. 775, 118 S.Ct. 2275 (1998).] Courts have generally applied this rule to evaluate employer

liability when a co-worker harasses the plaintiff.” Id. (emphasis added).

       Conversely, “an employer is vicariously liable ‘when a supervisor takes a tangible

employment action,’…i.e., ‘a significant change in employment status, such as hiring, firing,

failing to promote, reassignment with significantly different responsibilities, or a decision

causing a significant change in benefits.’” Id. at 429, 2442 (citing Burlington Industries, Inc. v.

Ellerth, 524 U.S. 742, 118 S.Ct. 2257 (1998) and Faragher) (emphasis added). Alternatively, an

“employer can be vicariously liable for [a] supervisor’s creation of a hostile work environment

if the employer is unable to establish an affirmative defense.” Id. (emphasis added). Concerning

that affirmative defense:



10- DEFENDANT GOLDEN VALLEY NATURAL, LLC’S TRIAL BRIEF
        Case 4:19-cv-00105-BLW Document 37 Filed 08/24/20 Page 11 of 17




               an employer can mitigate or avoid liability by showing (1) that it exercised
               reasonable care to prevent and promptly correct any harassing behavior and (2)
               that the plaintiff unreasonably failed to take advantage of any preventative or
               corrective opportunities that were provided.

Id. at 430, 2442.

               B. Employee Hierarchy at GVN (“Team Leaders” Versus “Supervisors”).

       Team Leaders have limited authority to “supervise” and direct their respective team of

Production Line Laborers, but have no power to hire, fire, demote, promote, or decrease an

employee’s pay. Consequently, a Team Leader doesn’t qualify as “supervisor” under Vance.

Assuming, therefore, that a Team Leader harassed Johnson, GVN could not be held vicariously

liable therefore.

               C. There Is No Evidence That Johnson Was Harassed by Any
                  “Supervisors.”

       In her briefing in opposition to GVN’s Motion for Summary Judgment, Johnson argued

that GVN “is vicariously liable for workplace harassment where an ‘actionable hostile

environment was created by one or more supervisors with immediate authority over [her],’”

citing to the Ninth Circuit case, Davis v. Team Elec. Co., 520 F.3d 1080, 1096 (9th Cir. 2008).

See, Plaintiff’s Memorandum in Response to Motion for Summary Judgment at p. 4 (May 15,

2020). This is an inaccurate statement of the law. As noted above, the inquiry relevant to

“supervisors” doesn’t pertain to whether the alleged supervisor had “immediate authority” over

Johnson but, instead, whether the supervisor had been “empowered” by GVN to take tangible

employment action against Johnson.

       The U.S. Supreme Court made this clear in 2013, five years after the Ninth Circuit’s

decision in Davis. See, Vance, 570 U.S. at 431, 133 S.Ct. at 2443 (2013). Vance, in fact,

reiterated an earlier Supreme Court decision acknowledging that “it would go too far…to make

11- DEFENDANT GOLDEN VALLEY NATURAL, LLC’S TRIAL BRIEF
         Case 4:19-cv-00105-BLW Document 37 Filed 08/24/20 Page 12 of 17




employers strictly liable whenever a ‘supervisor’ engages in harassment that does not result in a

tangible employment action.” Id. at 430, 2442. The Court in Vance held that that the standard

relied upon by Johnson was too amorphous, confusing, and difficult to ascertain for courts and

juries alike. 1 Therefore, Vance created a bright-line rule concerning who a “supervisor” is for

purposes of vicarious liability:

                  The interpretation of the concept of a supervisor that we adopt today is one that
                  can be readily applied. In a great many cases, it will be known even before
                  litigation is commenced whether an alleged harasser was a supervisor, and in
                  others, the alleged harasser’s status will become clear to both sides after
                  discovery. And once this is known, the parties will be in a position to assess the
                  strength of a case and to explore the possibility of resolving the dispute. Where
                  this does not occur, supervisor status will generally be capable of resolution at
                  summary judgment. By contrast, under the approach advocated by petitioner and
                  the EEOC, supervisor status would very often be murky—as this case well
                  illustrates.

Id. at 441, 2449. In this case, Johnson could only identify four of her alleged harassers by name:

Andrew Barrera, Julio Garcia Barrientos, Diana Lopez and Leo Lopez. Andrew, Diana, and Leo

were never Supervisors or even Team Leaders. Similarly, Julio was never a Supervisor, although

he was a Team Leader on the “White” side during Johnson’s brief employment at GVN. As such,

the question of vicarious liability is not an issue in the case, and the jury should be instructed

accordingly.

          II.     THERE IS INSUFFICIENT EVIDENCE TO SUPPORT JOHNSON’S
                  HOSTILE WORK ENVIRONMENT CLAIM.

         Sexual harassment is “actionable” when it is “sufficiently severe or pervasive ‘to alter the

conditions of [the victim’s] employment and create an abusive working environment.’” Meritor



1
 For example: “The ability to direct another employee’s tasks is simply not sufficient [to impose vicarious liability].
Employees with such powers are certainly capable of creating intolerable work environments,…but so are many
other co-workers. Negligence provides the better framework for evaluating an employer’s liability when a harassing
employee lacks the power to take tangible employment actions.” Vance, 570 U.S. at 439, 133 S.Ct. at 2448 (2013).

12- DEFENDANT GOLDEN VALLEY NATURAL, LLC’S TRIAL BRIEF
        Case 4:19-cv-00105-BLW Document 37 Filed 08/24/20 Page 13 of 17




Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67, 106 S.Ct. 2399, 2405 (1986) (internal citation

omitted). “[N]ot all workplace conduct that may be or described as ‘harassment’ affects a ‘term,

condition or privilege’ of employment within the meaning of Title VII.” Id. For instance, the

“‘mere utterance of an ethnic or racial epithet which engenders offensive feelings in an

employee’ would not affect the conditions of employment to [a] sufficiently significant degree to

violate Title VII.” Id.; see also Faragher v. City of Boca Raton, 524 U.S. 775, 787-88, 118 S.Ct.

2275, 2283, 141 L.Ed.2d 662 (1998).

       Determining whether an environment is “‘hostile’ or ‘abusive’” requires “looking at all

[of] the circumstances. These may include the frequency of the discriminatory conduct; its

severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and

whether it unreasonably interferes with an employee’s work performance.” Harris v. Forklift

Systems, Inc., 510 U.S. 17, 23, 114 S.Ct. 367, 371 (1993). Title VII is not a “general civility

code.” Faragher, 524 U.S. at 788, 118 S.Ct. at 2283-84, 141 L.Ed.2d 662 (1998). Thus, Johnson

must adduce evidence that her working environment was both “subjectively and objectively

perceived as hostile/abusive.” Brooks v. City of San Mateo, 229 F.3d 917, 923 (9th Cir. 2000). An

objective hostile/abusive environment is one that “a reasonable person” would find to be hostile

or abusive. Harris, 510 U.S. at 21, 114 S.Ct. at 370 (1993).

       “[A]n isolated incident of harassment by a co-worker will rarely (if ever) give rise to a

reasonable fear that sexual harassment has become a permanent feature of the employment

relationship.” Brooks, 229 F.3d at 924 (9th Cir. 2000). “If a single incident can ever suffice to

support a hostile work environment claim, the incident must be extremely severe,” not just

“highly offensive.” Id. at 926.



13- DEFENDANT GOLDEN VALLEY NATURAL, LLC’S TRIAL BRIEF
        Case 4:19-cv-00105-BLW Document 37 Filed 08/24/20 Page 14 of 17




       As noted, Andrew was not a Supervisor. Thus, in cases involving harassment by co-

workers, Johnson must prove that GVN failed to exercise “reasonable care to prevent and correct

promptly any sexual harassment.” Davis, 520 F.3d at 1096 (9th Cir. 2008). GVN “can be held

liable only where ‘its own negligence is a cause of the harassment.’” Swenson v. Potter, 271

F..3d 1184, 1191 (9th Cir. 2001). Liability under Title VII “is direct, not derivative: An employer

is responsible for its own actions or omissions, not for the co-worker’s harassing conduct.” Id. at

1191-91. And, GVN “cannot be held liable for misconduct of which it is unaware.” Id. at 1192.

Instead, an “employer’s liability, if any, runs only from the time it ‘knew or should have known

about the conduct and failed to stop it.’” Id.

        III.   THERE IS INSUFFICIENT EVIDENCE TO SUPPORT JOHNSON’S
               DISPARATE TREATMENT CLAIM.

       Title VII prohibits discrimination “against any individual with respect to his [or her]

compensation, terms, conditions, or privileges of employment, because of such

individual’s…[race, national origin or sex].” 42 U.S.C. § 2000e-2(a)(1). Johnson has to prove

that: “(1) she belongs to a protected class, (2) she was qualified for the position in question, (3)

she was subject to an adverse employment action, and (4) similarly situated individuals outside

her protected class were treated more favorably.” McDonnell Douglas Corp. v. Green, 411 U.S.

792, 807, 93 S.Ct. 1817, 1826-27, 36 L.Ed.2d 668 (1973). “A claim of disparate treatment

requires direct or circumstantial proof of discriminatory motive.” Harris v. Treasure Canyon

Calcium Company, 132 F.Supp.3d 1228, 1243 (D. Idaho 2015).

       An “adverse employment action” is an action that “materially affects the compensation,

terms, conditions, or privileges of employment.” Campbell, 892 F.3d at 1012 (9th Cir. 2018).

Assigning an employee with “more, or more burdensome, work responsibilities…” than


14- DEFENDANT GOLDEN VALLEY NATURAL, LLC’S TRIAL BRIEF
         Case 4:19-cv-00105-BLW Document 37 Filed 08/24/20 Page 15 of 17




similarly situated employees is one example of an adverse employment action. Davis, 520 F.3d

at 1089 (9th Cir. 2008). Other examples include: “‘termination of employment, a demotion

evidenced by a decrease in wage or salary, a less distinguished title, a material loss of benefits,

significantly diminished material responsibilities, or other indices unique to a particular

situation.’” Lambert v. Trump International Hotel and Tower, 304 F.Supp.3d 405, 417 (2d Cir.

2018).

         IV.    JOHNSON CANNOT ESTABLISH HER CLAIM FOR CONSTRUCTIVE
                DISCHARGE.

         “[C]onstructive discharge occurs when the working conditions deteriorate, as a result of

discrimination, to the point that they become sufficiently extraordinary and egregious to

overcome the normal motivation of a competent, diligent, and reasonable employee to remain on

the job to earn a livelihood and to serve his or her employer.’” Brooks, 229 F.3d at 930 (9th Cir.

2000). The bar for constructive discharge is “high.” Poland, 494 F.3d at 1184 (9th Cir. 2007).

That is because “federal antidiscrimination policies are better served when the employee and the

employer attack discrimination within their existing employment relationship, rather than when

the employee walks away and then later litigates whether his employment situation was

intolerable.” Id. Hence, an employee who quits without giving their employer a “reasonable

chance” to resolve the issue has not been constructively discharged. Tidwell v. Meyer’s Bakeries,

Inc., 93 F.3d 490, 494 (8th Cir. 1996) (cited with approval in Poland v. Chertoff, 494 F.3d 1174

(9th Cir. 2007)).

         Johnson failed to give GVN a reasonable chance to resolve her alleged complaints. For

example, she never reported Andrew’s inappropriate remark to a member of management or

H.R., as required by the Employee Handbook (which she acknowledged, with her signature,


15- DEFENDANT GOLDEN VALLEY NATURAL, LLC’S TRIAL BRIEF
        Case 4:19-cv-00105-BLW Document 37 Filed 08/24/20 Page 16 of 17




having received, read and reviewed), and as she was told during her orientation. Similarly, she

never reported to management or H.R. that her co-workers were calling her names that she found

offensive and that she was bothered by them. Johnson therefore failed to give GVN a fair

opportunity to address her concerns, before she voluntarily quit, without any advance notice, in

February 2018.

       Johnson cannot reasonably contend that being sent home early from work twice by Julio

contributed, or otherwise is relevant to, her claim for constructive discharge. Johnson’s own

testimony is that she spoke to Luis Chavez after Julio told her to go home early on both

occasions, and that on the second occasion, Chavez told her that she would never have to work

with Julio again. There is no evidence, nor any allegation, that Johnson ever did have to work

with Julio again, and thus, it would be disingenuous for her to argue that being sent home early

on two occasions constitutes or otherwise contributed to constructive discharge.


                              DATED this 24th day of August, 2020.

                                     WRIGHT LAW OFFICES, PLLC


                                        By: /s/ Bradley J Williams
                                            BRADLEY J WILLIAMS
                                            Attorneys for Defendant Golden Valley
                                            Natural, LLC




16- DEFENDANT GOLDEN VALLEY NATURAL, LLC’S TRIAL BRIEF
       Case 4:19-cv-00105-BLW Document 37 Filed 08/24/20 Page 17 of 17




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I am a licensed attorney in the State of Idaho, with my office in
Idaho Falls, and that on the 24th day of August, 2020, I served a true and correct copy of the
following described document on the person listed below by the method indicated below.

DOCUMENTATION SERVED: DEFENDANT’S TRIAL BRIEF

  Jacob S. Wessel, Esq.                                        U.S. First Class Mail
  THOMSEN HOLMAN WHEILER PLLC                                  Overnight Mail
  2635 Channing Way                                            Hand Delivery
  Idaho Falls, Idaho 83404                                     Facsimile (208-522-1277)
  Email: wessel@thwlaw.com                                     E-mail
  Attorneys for Plaintiff Alexis Johnson                      X E-file


                                                  /s/ David A Eisele
                                                  DAVID A EISELE




17- DEFENDANT GOLDEN VALLEY NATURAL, LLC’S TRIAL BRIEF
